  Case 1:19-cr-00258-TSE Document 14 Filed 01/24/20 Page 1 of 11 PageID# 70



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

                                             )
UNITED STATES OF AMERICA                     )
                                             )       Case No. 1:19-CR-258
       v.                                    )
                                             )       The Honorable T.S. Ellis, III
MARK VISCONI,                                )
                                             )       Sentencing: January 31, 2020
                 Defendant.                  )
                                             )

                     UNITED STATES’ POSITION ON SENTENCING

       The United States, through undersigned counsel and in accordance with 18 U.S.C.

§ 3553(a) and the United States Sentencing Guidelines (“Guidelines” or “U.S.S.G.”), hereby

submits its position with respect to the sentencing of the Defendant, Mark Visconi. The

Defendant’s use of sophisticated technology that concealed his online identity and hampered law

enforcement’s ability to investigate his crime, combined with the content of the material he was

viewing as well as the photographs that he created, warrant a significant sentence. The United

States recommends that the Court sentence the Defendant to 97 months in prison, which

represents the low end of the Guidelines range, followed by 10 years of supervised release.

                                           BACKGROUND

     I.        Tor Network

       Understanding the seriousness of the Defendant’s offense requires understanding the

tools he used to commit it, which were sophisticated and differentiate him from other offenders.

Traffic over the internet works in some key ways much like the standard mail system. Devices

accessing the internet are assigned a unique identifier known as an IP address. Packages of

information are sent across the internet to and from the addresses. The outside of the package has


                                                 1
  Case 1:19-cr-00258-TSE Document 14 Filed 01/24/20 Page 2 of 11 PageID# 71



a header, this contains non-content routing information, including the IP address of the intended

recipient, while the content is stored inside. In typical cases, this information provides law

enforcement various means of identifying individuals engaging in criminal activity by

determining who is using the IP address.

       The Onion Router (“Tor”), sometimes referred to as the “dark web,” is a way around this.

Tor hides this information and instead routes your package through other devices, known as

relay computers, so that the path to the destination is concealed. By the time it reaches the

destination, the package no longer shows the original IP address in the header. Tor advertises this

capability as follows:

               Tor helps reduce the risks of both simple and sophisticated traffic
               analysis by distributing your transactions over several places on the
               internet, so no single point can link you to your destination. The idea
               is similar to using a twisty, hard-to-follow route in order to throw
               off somebody who is tailing you—and then periodically erasing
               your footprints. Instead of taking a direct route from source to
               destination, data packets on the Tor network take a random pathway
               through several relays that cover your tracks so no observer at any
               single point can tell where the data came from or where it’s going.

The Tor Project, Tor: Overview, 2019.www.torproject.org/about/overview.html.en (last visited

Jan. 24, 2020). Many standard websites can be accessed through Tor, but there are some

websites that can only be accessed through Tor. These are known as “onion services” or “hidden

services.” These websites cannot be accessed through search engines such as Google, so a user

must either know the address of the hidden service or be linked to it from another website or

hidden service. See United States v. Levin, 874 F.3d 316, 319 (1st Cir. 2017). These dark web

hidden sites provide marketplaces for drugs, firearms, and other criminal activity, but it has been

estimated that the vast majority of the dark web activity is dedicated to child sex abuse material.

See Andy Greenberg, Over 80 Percent of Dark-Web Visits Relate to Pedophilia, Study Finds,



                                                  2
  Case 1:19-cr-00258-TSE Document 14 Filed 01/24/20 Page 3 of 11 PageID# 72



Wired (Dec. 30, 2014), https://www.wired.com/2014/12/80-percent-dark-web-visits-relate-

pedophilia-study-finds/. These child sex abuse hidden websites hosted on the anonymous web

provide offenders a sense of safety from law enforcement which fuels more brazen and egregious

behavior.

        II.       The Defendant’s Conduct

       The Defendant, on at least one occasion, visited one such hidden service on Tor, browsed

to a section titled “Pre-teen Hardcore,” sub-forum “Videos,” where he found a post showed a

minor female masturbating along with a password and link to access the video. The defendant

followed that link (which was to a non-Tor website) and used that password. It was only by

virtue of that non-Tor link that law enforcement was able to identify the defendant. A search

warrant was subsequently executed on the Defendant’s home, resulting in the seizure of

electronic devices. One device showed evidence that the Defendant downloaded and viewed

other child sex abuse videos. Although the content of these videos was not recovered, the titles

are indicative of the material the Defendant sought. These titles include “5yo anal sex.wmv” and

“14yo forced blowjob.mp4.”

       In addition to the child sex abuse material, the search of the Defendant’s devices also

revealed non-pornographic images which nevertheless appear indicative of a sexual interest in

children. The Defendant used his iPhone to create over 400 image files focusing on the clothed

buttocks of juvenile girls. A small subset of these images appear to be attempted “upskirt”

images, with the camera at a low height, angled upward underneath either skirts or loose shorts.

       III.       Procedural History

       Upon completion of the government’s forensic review and after counsel reviewed the

relevant discovery, the Defendant promptly accepted responsibility and pled guilty prior to

charging. On October 4, 2019, the Defendant pled guilty to one count of receipt of child

                                                3
  Case 1:19-cr-00258-TSE Document 14 Filed 01/24/20 Page 4 of 11 PageID# 73



pornography, in violation of 18 U.S.C. §§ 2252(a)(2) & (b). The defendant was detained and

remanded to the custody of the U.S. Marshals at that time.

                                   SENTENCING ANALYSIS

       The Court must consult both the Sentencing Guidelines and the sentencing factors in 18

U.S.C. § 3553(a) to determine the appropriate sentence for the Defendant’s crime of knowing

receipt of child pornography. Although the Sentencing Guidelines are advisory, district courts

are required to “consult those Guidelines and take them into account when sentencing.” United

States v. Booker, 543 U.S. 220, 264 (2005). Under the required procedures, a “district court shall

first calculate (after making the appropriate findings of fact) the range prescribed by the

guidelines. Then, the court shall consider that range as well as other relevant factors set forth in

the guidelines and those factors set forth in [18 U.S.C.] § 3553(a) before imposing the sentence.”

United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005) (citation omitted).

       I.      Statutory Minimum and Maximum Penalties

       Receipt of child pornography carries a minimum term of 5 years imprisonment with a

maximum term of 20 years. 18 U.S.C. § 2252(a)(2) and (b)(1). Following any term of

imprisonment, the Defendant must be placed on supervised release for a term of at least 5 years

up to a lifetime term. 18 U.S.C. § 3583(k). Notably, the Sentencing Guidelines recommend a

lifetime term of supervised release for sex offenders, U.S.S.G. § 5D1.2(b) (Policy Statement),

and the Fourth Circuit has observed that § 3583(k) and 5D1.2(b) jointly “reflect[] the judgment

of Congress and the Sentencing Commission that a lifetime term of supervised release is

appropriate for sex offenders in order to protect the public.” United States v. Morace, 594 F.3d

340, 351 (4th Cir. 2010) (quotation marks and citations omitted).




                                                  4
  Case 1:19-cr-00258-TSE Document 14 Filed 01/24/20 Page 5 of 11 PageID# 74



        This offense also carries a $100 special assessment pursuant to 18 U.S.C. § 3013, as well

as a $5,000 special assessment pursuant to 18 U.S.C. § 3014 because the Defendant is non-

indigent. 1

        II.    Sentencing Guidelines.

        The PSR correctly calculates that the Defendant’s total offense level is 30 and his

criminal history category is I. PSR ¶¶ 81-82. The government and the defendant have agreed that

the following Guidelines provisions apply in this case:

              Guideline                                       Offense Level
              Base Offense Level for receipt of child              22
              pornography (U.S.S.G. § 2G2.2(a)(2));
              Reduction for conduct limited to receipt of the       -2
              material (id. § 2G2.2(b)(1));
              Enhancement for trafficking in material that
              involved a prepubescent minor and a minor who        +2
              had not attained the age of 12 years (id.
              § 2G2.2(b)(2));
              Enhancement for trafficking in material that
              involved sadistic or masochistic conduct or          +4
              sexual abuse (id. § 2G2.2(b)(3)(F));
              Enhancement for use of a computer or
              interactive computer service to receive child        +2
              pornography (id. § 2G2.2(b)(6));

Id. ¶ 4. The Probation Office properly found that the Defendant should receive a five level

enhancement because his offense involved more than 600 images, pursuant to U.S.S.G.

§ 2G2.2(b)(7)(D).

        The PSR also properly found that the Defendant clearly demonstrated acceptance of

responsibility for his offense and is entitled to a two-level reduction, pursuant to U.S.S.G.

§ 3E1.1(a). The Defendant has also assisted authorities in the prosecution of his own misconduct




        1
         The Defendant indicated that his assets have changed, but has not provided further
information, nor has he claimed that he is indigent for the purposes of this statute.
                                                 5
  Case 1:19-cr-00258-TSE Document 14 Filed 01/24/20 Page 6 of 11 PageID# 75



by entering a guilty plea prior to charging, thereby permitting the government to avoid preparing

for trial and permitting the effective use of both government and Court resources. Accordingly,

the United States hereby moves for an additional one-level reduction, pursuant to U.S.S.G.

§ 3E1.1(b).

       The Defendant objects (1) to the four-level enhancement for material that portrays

sadistic or masochistic conduct, (2) to the five-level enhancement for an offense involving more

than 600 images, and (3) to the total offense level. Each of these objections should be denied, as

the guidelines are properly calculated.

        The Defendant downloaded and viewed videos that were inherently sadistic. The Fourth

Circuit, joining the weight of authority in other Circuits, held that an image or video that portrays

the anal or vaginal penetration of a young child by an adult male or with an object for sexual

purposes is sufficient evidence by itself for the enhancement. See, e.g., United States v. Johnson,

680 F. App’x 194, 198 (4th Cir. 2017) (“Where pornographic images portray the sexual

penetration of prepubescent children, courts consistently find the images ‘inherently sadistic’

because they depict sexual acts that are ‘likely to cause pain in one so young.’”) (collecting

cases). The Defendant admitted to downloading and viewing child sex abuse material, including

a file titled “5yo anal sex.wmv.” Anal penetration of a 5 year old is more than sufficient to

constitute sadistic material triggering the application of the four-level enhancement.

       Similarly, the Court need only look to the Defendant’s admitted conduct to resolve the

image count question. The Defendant admitted to downloading and viewing over twenty child

sex abuse videos. Under the Guidelines, every video is considered to have 75 images. U.S.S.G.

§ 2G2.2, App. Note 6(B)(ii). By that calculation, the Defendant’s offense involves well in excess

of 600 images. Here too, the enhancement is properly applied.



                                                 6
  Case 1:19-cr-00258-TSE Document 14 Filed 01/24/20 Page 7 of 11 PageID# 76



       Because the base offense level, enhancements, and reductions are all proper, the total

offense level is also accurate. In conjunction with his Criminal History Category I, the

Defendant’s Guidelines range is correctly calculated at 97 to 121 months.

       III.    Sentencing Factors Under 18 U.S.C. § 3553(a)

       When imposing a sentence, the Court must consider certain factors as laid out under 18

U.S.C. § 3553(a). These factors include the nature and circumstances of the offense; the history

and characteristics of the defendant; the need for the sentence imposed to reflect the seriousness

of the offense, to promote respect for the law, and to provide just punishment for the offense; and

the need to avoid unwarranted sentence disparities among defendant with similar records who

have been found guilty of similar conduct. In this case, the nature of the offense, combined with

the Defendant’s use of the dark web, his position of public trust, and his production of images

indicative of a sexual interest in children underscore that a significant sanction is necessary.

Nature of the Offense

       An all-too-common perception is that non-production child pornography offenses are

essentially victimless crimes because the images already exist and the children depicted in them

have already been abused. This is false. As the Supreme Court has recognized, “[t]he distribution

of photographs and films depicting sexual activity by juveniles is intrinsically related to the

sexual abuse of children . . . .” New York v. Ferber, 458 U.S. 747, 759 (1982). This is so for at

least two reasons. First, increased demand for child pornography is associated with increased

supply. In particular, “[t]he demand for child pornography harms children in part because it

drives production, which involves child abuse.” Paroline v. United States, 134 S.Ct. 1710, 1716

(2014); accord Ferber, 458 U.S. at 759–60. Innumerable images and videos depicting child rape

and sexual abuse are already available on the internet. Nevertheless, as the Court knows, more



                                                  7
  Case 1:19-cr-00258-TSE Document 14 Filed 01/24/20 Page 8 of 11 PageID# 77



such content continues to be produced and made available to child pornography consumers

nearly every day. Second, consumption of child pornography—including receipt and possession

offenses—re-victimizes the children whose sexual abuse is depicted in the material. See, e.g.,

Paroline, 134 S.Ct. at 1716-17 (“[t]he harms caused by child pornography . . . are still more

extensive because child pornography is ‘a permanent record’ of the depicted child’s abuse, and

‘the harm to the child is exacerbated by its circulation’”) (quoting Ferber, 458 U.S. at 759). It is,

to say the least, highly traumatic for a child to suffer sexual abuse at the hands of an adult. But

many victims of child pornography crimes suffer even more. Not only were they traumatized by

the initial sexual abuse that was captured on film, they endure further victimization through the

ongoing traffic and consumption of images depicting that abuse. These victims also live every

day with the knowledge that this cycle of re-victimization may never end. Once images are

distributed over the internet, it is unlikely that they will ever be fully recovered.

        This case is no different. It involves real victims who continue to endure harm and loss

from the conduct of offenders like the Defendant. One victim, whose letter has been provided to

the probation office and the Defendant, explained,

                The fact that I am struggling to write this statement, to tell the court
                the devastating effects of the ongoing circulation of my sex abuse
                images is yet one more challenge I face as a result of the crimes
                against me. My childhood innocence was stolen and continues to be
                exploited on a daily basis by strangers. Knowing that I cannot
                retrieve the photos or videos, nor can I remove them from the
                internet and dark web makes me feel helpless and powerless.

As a result of the circulation of her images, the victim was forced to change her name, not own

property in her name, and participate in a program that protects her information, but makes it

“hard to do just about anything from get [her] license to opening a bank account.” The Court’s




                                                   8
  Case 1:19-cr-00258-TSE Document 14 Filed 01/24/20 Page 9 of 11 PageID# 78



sentence should reflect the seriousness of the crime and the continuing harm it inflicts on these

children who have already been victimized.

Use of the Dark Web

       The Defendant’s sentence must also serve as a beacon to those who are currently

conducting an open market of child sex abuse material because they feel safe in the perceived

anonymity of the dark web. The Defendant was hiding his activities by using the Tor anonymous

internet capabilities to access a hidden service dedicated to child sex abuse material. Offenders

who traffic in child pornography over the dark web are often brazen. When the hidden service

site that the Defendant used was active, it operated in full view of law enforcement. Other child

pornography websites on the dark web still do. Users of these websites upload and download

videos of child sexual abuse and even discuss the sexual exploitation of children openly, all in

the belief that the Tor network will shield their identities. These circumstances present law

enforcement with what one court accurately described as “the daunting task of apprehending tens

of thousands of individuals engaged in perverse crimes but cloaked in anonymity through their

use of Tor . . . .” United States v. Kienast, 907 F.3d 522, 529 (7th Cir. 2018). There is little sign

that child pornography trafficking on the dark web is abating. It is only because of specific

circumstances of the investigation that resulted in this case that the Defendant was identified.

The Court should craft a sentence sufficient to deter others from joining the thousands of

criminals who believe that the anonymity of the dark web will prevent them from being

identified and prosecuted, and that conveys that continuing to participate in a market that thrives

on the abuse of children will not be tolerated.




                                                  9
 Case 1:19-cr-00258-TSE Document 14 Filed 01/24/20 Page 10 of 11 PageID# 79



Position of Public Trust

         At the time of his crimes, the Defendant was a Colonel in the United States Air Force.

The citizens of this country put a large measure of trust in his hands. That the Defendant’s chose

to spurn the trust that had been placed in him and instead commit a crime at the expense of

society’s most vulnerable members sets him apart from other defendants to come before this

Court.

Clothed Images of Children

         Finally, the disturbing images found on the Defendant’s phone show that his conduct was

not limited to the ostensible detachment of the internet, but had crossed into his actions in the

world. The Defendant took hundreds of pictures focused on the buttocks of juvenile girls. To be

clear, these images are not pornographic or sexually explicit, indeed many of the images appear

to be taken without the girls’ knowledge while they are in public places. These images represent,

however, a significant step towards bringing the Defendant’s online sexual interests to life. This

concerning behavior further highlights the need for a significant sentence and supervision in this

case.

         IV.    Restitution

         In addition to being agreed upon by the parties, restitution is required in this case because

the Defendant’s actions caused cognizable damages under federal law. The government has

received one restitution request at this time. The government anticipates that a restitution

agreement will be reached in this case at the time of sentencing.

                                           CONCLUSION

         For these reasons, the United States respectfully requests that the Court impose a term of

imprisonment at the extreme bottom end of the Guidelines range, which is 97 months. The

                                                  10
 Case 1:19-cr-00258-TSE Document 14 Filed 01/24/20 Page 11 of 11 PageID# 80



United States also requests the Court impose a term of at least 10 years supervised release, along

with the required special assessments.

                                             Respectfully Submitted,

                                             G. ZACHARY TERWILLIGER
                                             UNITED STATES ATTORNEY

                                      By:    /s/
                                             Gwendelynn Bills
                                             Special Assistant United States Attorney (LT)
                                             Whitney Russell
                                             Assistant United States Attorney




                                                11
